[f7v1001redacted001.jpg]
  20\F7V1001         Non-Florida   Excess Catastrophe Reinsurance Contract
  Effective: July 1, 2020      FedNat Insurance Company   Sunrise, Florida      
                                                                                
              _______________________      Certain identified information has
been omitted from this exhibit because it is not material and   would be
competitively harmful if publicly disclosed. Redactions are indicated by [***].
    
  20\F7V1001         Table of Contents         Article Page    1 Classes of
Business Reinsured 1    2 Commencement and Termination 1    3 Territory 3    4
Exclusions 3    5 Retention and Limit 4    6 Other Reinsurance 5    7
Definitions 5    8 Loss Occurrence 6    9 Loss Notices and Settlements 8    10
Cash Call 8    11 Salvage and Subrogation 9    12 Reinsurance Premium 9    13
Sanctions 10    14 Late Payments 10    15 Offset 11    16 Access to Records 11
   17 Liability of the Reinsurer 12    18 Net Retained Lines (BRMA 32E) 12    19
Errors and Omissions (BRMA 14F) 12    20 Currency (BRMA 12A) 12    21 Taxes
(BRMA 50B) 13    22 Federal Excise Tax (BRMA 17D) 13    23 Reserves 13    24
Insolvency 14    25 Arbitration 15    26 Service of Suit (BRMA 49C) 16    27
Severability (BRMA 72E) 16    28 Governing Law (BRMA 71B) 17    29
Confidentiality 17    30 Non-Waiver 18    31 Notices and Contract Execution 18
   32 Intermediary 18    Schedule A     
 
[f7v1001redacted003.jpg]
  20\F7V1001   Page 1      Non-Florida   Excess Catastrophe Reinsurance Contract
  Effective: July 1, 2020      entered into by and between      FedNat Insurance
Company   Sunrise, Florida   (hereinafter referred to as the "Company")      and
     The Subscribing Reinsurer(s) Executing the   Interests and Liabilities
Agreement(s)   Attached Hereto   (hereinafter referred to as the "Reinsurer")   
        Article 1 - Classes of Business Reinsured   By this Contract the
Reinsurer agrees to reinsure the excess liability which may accrue to the
  Company under its policies in force at the effective time and date hereof or
issued or renewed at   or after that time and date, and classified by the
Company as Property business, including but   not limited to, Dwelling Fire,
Inland Marine, Mobile Home, Commercial and Homeowners   business (including any
business assumed from Citizens Property Insurance Corporation),   subject to the
terms, conditions and limitations set forth herein and in Schedule A attached
  hereto.         Article 2 - Commencement and Termination   A. This Contract
shall become effective at 12:01 a.m., Eastern Standard Time, July 1, 2020,
  with respect to losses arising out of loss occurrences commencing at or after
that time and   date, and shall remain in force until 12:01 a.m., Eastern
Standard Time, July 1, 2021.      B. Notwithstanding the provisions of paragraph
A above, the Company may terminate a   Subscribing Reinsurer's percentage share
in this Contract at any time by giving written   notice to the Subscribing
Reinsurer in the event any of the following circumstances occur:       1. The
Subscribing Reinsurer's policyholders' surplus (or its equivalent under the
  Subscribing Reinsurer's accounting system) at the inception of this Contract
has been   reduced by 20.0% or more of the amount of surplus (or the applicable
equivalent)   12 months prior to that date; or       2. The Subscribing
Reinsurer's policyholders' surplus (or its equivalent under the   Subscribing
Reinsurer's accounting system) at any time during the term of this   Contract
has been reduced by 20.0% or more of the amount of surplus (or the   applicable
equivalent) at the date of the Subscribing Reinsurer's most recent financial
    
  20\F7V1001   Page 2      statement filed with regulatory authorities and
available to the public as of the   inception of this Contract; or       3. The
Subscribing Reinsurer's A.M. Best's rating has been assigned or downgraded
  below A- and/or Standard & Poor's rating has been assigned or downgraded below
  BBB+; or       4. The Subscribing Reinsurer has become, or has announced its
intention to become,   merged with, acquired by or controlled by any other
entity or individual(s) not   controlling the Subscribing Reinsurer's operations
previously; or       5. A State Insurance Department or other legal authority
has ordered the Subscribing   Reinsurer to cease writing business; or       6.
The Subscribing Reinsurer has become insolvent or has been placed into
liquidation,   receivership, supervision, administration, winding-up or under a
scheme of   arrangement, or similar proceedings (whether voluntary or
involuntary) or proceedings   have been instituted against the Subscribing
Reinsurer for the appointment of a   receiver, liquidator, rehabilitator,
supervisor, administrator, conservator or trustee in   bankruptcy, or other
agent known by whatever name, to take possession of its assets   or control of
its operations; or       7. The Subscribing Reinsurer has reinsured its entire
liability under this Contract without   the Company's prior written consent; or
      8. The Subscribing Reinsurer has ceased assuming new or renewal property
or casualty   treaty reinsurance business; or       9. The Subscribing Reinsurer
has hired an unaffiliated runoff claims manager that is   compensated on a
contingent basis or is otherwise provided with financial incentives   based on
the quantum of claims paid; or       10. The Subscribing Reinsurer has failed to
comply with the funding requirements set forth   in the Reserves Article.   
  C. The "term of this Contract" as used herein shall mean the period from 12:01
a.m., Eastern   Standard Time, July 1, 2020 to 12:01 a.m., Eastern Standard
Time, July 1, 2021. However,   if this Contract is terminated, the "term of this
Contract" as used herein shall mean the   period from 12:01 a.m., Eastern
Standard Time, July 1, 2020 to the effective time and date   of termination.   
  D. If this Contract is terminated or expires while a loss occurrence covered
hereunder is in   progress, the Reinsurer's liability hereunder shall, subject
to the other terms and conditions   of this Contract, be determined as if the
entire loss occurrence had occurred prior to the   termination or expiration of
this Contract, provided that no part of such loss occurrence is   claimed
against any renewal or replacement of this Contract.           
 
[f7v1001redacted005.jpg]
  20\F7V1001   Page 3      Article 3 - Territory   The territorial limits of
this Contract shall be identical with those of the Company's policies,
  excluding risks located in the State of Florida.         Article 4 -
Exclusions   A. This Contract does not apply to and specifically excludes the
following:       1. Reinsurance assumed by the Company under obligatory
reinsurance agreements,   except business assumed by the Company from Citizens
Property Insurance   Corporation.       2. Hail damage to growing or standing
crops.       3. Business rated, coded or classified as Flood insurance or which
should have been   rated, coded or classified as such.       4. Business rated,
coded or classified as Mortgage Impairment and Difference in   Conditions
insurance or which should have been rated, coded or classified as such.       5.
Title insurance and all forms of Financial Guarantee, Credit and Insolvency.   
   6. Aviation, Ocean Marine, Boiler and Machinery, Fidelity and Surety,
Accident and   Health, Animal Mortality and Workers Compensation and Employers
Liability.       7. Errors and Omissions, Malpractice and any other type of
Professional Liability   insurance.       8. Loss and/or damage and/or costs
and/or expenses arising from seepage and/or   pollution and/or contamination,
other than contamination from smoke. Nevertheless,   this exclusion does not
preclude payment of the cost of removing debris of property   damaged by a loss
otherwise covered hereunder, subject always to a limit of 25.0% of   the
Company's property loss under the applicable original policy.       9. Loss or
liability as excluded under the provisions of the "War Exclusion Clause"
  attached to and forming part of this Contract.       10. Nuclear risks as
defined in the "Nuclear Incident Exclusion Clause - Physical   Damage -
Reinsurance (U.S.A.)" attached to and forming part of this Contract.       11.
Loss or liability excluded by the Pools, Associations and Syndicates Exclusion
Clause   (Catastrophe) attached to and forming part of this Contract and any
assessment or   similar demand for payment related to the FHCF or Citizens
Property Insurance   Corporation.       12. Loss or liability of the Company
arising by contract, operation of law, or otherwise,   from its participation or
membership, whether voluntary or involuntary, in any   insolvency fund.
"Insolvency fund" includes any guaranty fund, insolvency fund, plan,     
  20\F7V1001   Page 4      pool, association, fund or other arrangement, however
denominated, established or   governed, which provides for any assessment of or
payment or assumption by the   Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer,   or its successors or assigns,
which has been declared by any competent authority to   be insolvent, or which
is otherwise deemed unable to meet any claim, debt, charge,   fee or other
obligation in whole or in part.       13. Losses in the respect of overhead
transmission and distribution lines other than those   on or within 150 meters
(or 500 feet) of the insured premises.       14. Mold, unless resulting from a
peril otherwise covered under the policy involved.       15. Loss or liability
as excluded under the provisions of the "Terrorism Exclusion" attached   to and
forming part of this Contract.       16. All property loss, damage, destruction,
erasure, corruption or alteration of Electronic   Data from any cause whatsoever
(including, but not limited to, Computer Virus) or loss   of use, reduction in
functionality, cost, expense or whatsoever nature resulting   therefrom, unless
resulting from a peril otherwise covered under the policy involved.      
"Electronic Data" as used herein means facts, concepts and information converted
to   a form usable for communications, interpretation or processing by
electronic and   electromechanical data processing or electronically-controlled
equipment and includes   programs, software and other coded instructions for the
processing and manipulation   of data or the direction and manipulation of such
equipment.       "Computer Virus" as used herein means a set of corrupting,
harmful or otherwise   unauthorized instructions or code, including a set of
maliciously-introduced,   unauthorized instructions or code, that propagate
themselves through a computer   system network of whatsoever nature.      
However, in the event that a peril otherwise covered under the policy results
from any   of the matters described above, this Contract, subject to all other
terms and   conditions, will cover physical damage directly caused by such
listed peril.         Article 5 - Retention and Limit   A. As respects each
excess layer of reinsurance coverage provided by this Contract, the   Company
shall retain and be liable for the first amount of ultimate net loss, shown as
  "Company's Retention" for that excess layer in Schedule A attached hereto,
arising out of   each loss occurrence. The Reinsurer shall then be liable, as
respects each excess layer,   for the amount by which such ultimate net loss
exceeds the Company's applicable   retention, but the liability of the Reinsurer
under each excess layer shall not exceed the   amount, shown as "Reinsurer's Per
Occurrence Limit" for that excess layer in Schedule A   attached hereto, as
respects any one loss occurrence, or shall it exceed the amount, shown   as the
"Reinsurer's Term Limit" for that excess layer in Schedule A attached hereto, as
  respects all loss occurrences during the term of this Contract.           
 
[f7v1001redacted007.jpg]
  20\F7V1001   Page 5      B. Notwithstanding the provisions above, no claim
shall be made hereunder as respects   losses arising out of loss occurrences
commencing during the term of this Contract unless   at least two risks insured
or reinsured by the Company are involved in such loss   occurrence. For purposes
hereof, the Company shall be the sole judge of what constitutes   "one risk."   
     Article 6 - Other Reinsurance   The Company shall be permitted to carry
other reinsurance, recoveries under which shall inure   solely to the benefit of
the Company and be entirely disregarded in applying all of the provisions   of
this Contract.         Article 7 - Definitions   A. "Loss adjustment expense,"
regardless of how such expenses are classified for statutory   reporting
purposes, as used in this Contract shall mean all costs and expenses allocable
to   a specific claim that are incurred by the Company in the investigation,
appraisal,   adjustment, settlement, litigation, defense or appeal of a specific
claim, including court   costs and costs of supersedeas and appeal bonds, and
including a) pre-judgment interest,   unless included as part of the award or
judgment; b) post-judgment interest; c) legal   expenses and costs incurred in
connection with coverage questions and legal actions   connected thereto,
including Declaratory Judgment Expense; and d) expenses and a pro   rata share
of salaries of the Company field employees, and expenses of other Company
  employees who have been temporarily diverted from their normal and customary
duties and   assigned to the field adjustment of losses covered by this
Contract.       Loss adjustment expense as defined above does not include
unallocated loss adjustment   expense. Unallocated loss adjustment expense
includes, but is not limited to, salaries and   expenses of employees, other
than in (d) above, and office and other overhead expenses.      B. "Loss in
excess of policy limits" and "extra contractual obligations" as used in this
Contract   shall mean:       1. "Loss in excess of policy limits" shall mean
90.0% of any amount paid or payable by   the Company in excess of its policy
limits, but otherwise within the terms of its policy,   such loss in excess of
the Company's policy limits having been incurred because of,   but not limited
to, failure by the Company to settle within the policy limits or by reason   of
the Company's alleged or actual negligence, fraud or bad faith in rejecting an
offer   of settlement or in the preparation of the defense or in the trial of an
action against its   insured or reinsured or in the preparation or prosecution
of an appeal consequent   upon such an action. Any loss in excess of policy
limits that is made in connection   with this Contract shall not exceed 25.0% of
the actual catastrophe loss.       2. "Extra contractual obligations" shall mean
90.0% of any punitive, exemplary,   compensatory or consequential damages paid
or payable by the Company, not   covered by any other provision of this Contract
and which arise from the handling of   any claim on business subject to this
Contract, such liabilities arising because of, but   not limited to, failure by
the Company to settle within the policy limits or by reason of     
  20\F7V1001   Page 6      the Company's alleged or actual negligence, fraud or
bad faith in rejecting an offer of   settlement or in the preparation of the
defense or in the trial of an action against its   insured or reinsured or in
the preparation or prosecution of an appeal consequent   upon such an action. An
extra contractual obligation shall be deemed, in all   circumstances, to have
occurred on the same date as the loss covered or alleged to   be covered under
the policy. Any extra contractual obligations that are made in   connection with
this Contract shall not exceed 25.0% of the actual catastrophe loss.      
Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess   of policy limits or any extra contractual obligation incurred
by the Company as a result of   any fraudulent and/or criminal act by any
officer or director of the Company acting   individually or collectively or in
collusion with any individual or corporation or any other   organization or
party involved in the presentation, defense or settlement of any claim   covered
hereunder.      C. "Policies" as used in this Contract shall mean all policies,
contracts and binders of   insurance or reinsurance.      D. "Ultimate net loss"
as used in this Contract shall mean the sum or sums (including loss in   excess
of policy limits, extra contractual obligations and loss adjustment expense, as
  defined herein) paid or payable by the Company in settlement of claims and in
satisfaction   of judgments rendered on account of such claims, after deduction
of all salvage, all   recoveries and all claims on inuring insurance or
reinsurance, whether collectible or not.   Nothing herein shall be construed to
mean that losses under this Contract are not   recoverable until the Company's
ultimate net loss has been ascertained.         Article 8 - Loss Occurrence   A.
The term "loss occurrence" shall mean the sum of all individual losses directly
occasioned   by any one disaster, accident or loss or series of disasters,
accidents or losses arising out   of one event which occurs within the area of
one state of the United States or province of   Canada and states or provinces
contiguous thereto and to one another. However, the   duration and extent of any
one "loss occurrence" shall be limited to all individual losses   sustained by
the Company occurring during any period of 168 consecutive hours arising out
  of and directly occasioned by the same event, except that the term "loss
occurrence" shall   be further defined as follows:       1. As regards a named
storm, all individual losses sustained by the Company occurring   during any
period (a) from and after 12:00 a.m. Eastern Standard Time on the date a
  watch, warning, advisory, or other bulletin (whether for wind, flood or
otherwise) for   such named storm is first issued by the National Hurricane
Center ("NHC") or its   successor or any other division of the National Weather
Service ("NWS"),   (b) continuing for a time period thereafter during which such
named storm continues,   regardless of its category rating or lack thereof and
regardless of whether the watch,   warning, or advisory or other bulletin
remains in effect for such named storm and   (c) ending 96 hours following the
issuance of the last watch, warning or advisory or   other bulletin for such
named storm or related to such named storm by the NHC or its   successor or any
other division of the NWS. "Named storm" shall mean any storm or   storm system
that has been declared by the NHC or its successor or any other     
 
[f7v1001redacted009.jpg]
  20\F7V1001   Page 7      division of the NWS to be a named storm at any time,
which may include, by way of   example and not limitation, hurricane, wind,
gusts, typhoon, tropical storm, hail, rain,   tornados, cyclones, ensuing flood,
storm surge, water damage, fire following, sprinkler   leakage, riots,
vandalism, and collapse, and all losses and perils (including, by way of
  example and not limitation, those mentioned previously in this sentence) in
each case   arising out of, caused by, occurring during, occasioned by or
resulting from such storm   or storm system, including by way of example and not
limitation the merging of one or   more separate storm(s) or storm system(s)
into a combined storm surge event.   However, the named storm need not be
limited to one state or province or states or   provinces contiguous thereto.   
   2. As regards storm or storm systems that are not a named storm, including,
by way of   example and not limitation, ensuing wind, gusts, typhoon, tropical
storm, hail, rain,   tornados, cyclones, ensuing flood, storm surge, fire
following, sprinkler leakage, riots,   vandalism, collapse and water damage, all
individual losses sustained by the   Company occurring during any period of 144
consecutive hours arising out of, caused   by, occurring during, occasioned by
or resulting from the same event. However, the   event need not be limited to
one state or province or states or provinces contiguous   thereto.       3. As
regards riot, riot attending a strike, civil commotion, vandalism and malicious
  mischief, all individual losses sustained by the Company occurring during any
period   of 96 consecutive hours within the area of one municipality or county
and the   municipalities or counties contiguous thereto arising out of and
directly occasioned by   the same event. The maximum duration of 96 consecutive
hours may be extended in   respect of individual losses which occur beyond such
96 consecutive hours during the   continued occupation of an assured's premises
by strikers, provided such occupation   commenced during the aforesaid period.
      4. As regards earthquake (the epicenter of which need not necessarily be
within the   territorial confines referred to in the introductory portion of
this paragraph) and fire   following directly occasioned by the earthquake, only
those individual fire losses which   commence during the period of 168
consecutive hours may be included in the   Company's loss occurrence.       5.
As regards freeze, only individual losses directly occasioned by collapse,
breakage of   glass and water damage (caused by bursting frozen pipes and tanks)
may be included   in the Company's loss occurrence.       6. As regards
firestorms, brush fires and any other fires or series of fires, irrespective of
  origin (except as provided in subparagraphs 3 and 4 above), all individual
losses   sustained by the Company which commence during any period of 168
consecutive   hours within the area of one state of the United States or
province of Canada and   states or provinces contiguous thereto and to one
another may be included in the   Company's loss occurrence.      B. For all loss
occurrences hereunder, the Company may choose the date and time when any   such
period of consecutive hours commences, provided that no period commences earlier
  than the date and time of the occurrence of the first recorded individual loss
sustained by     
  20\F7V1001   Page 8      the Company arising out of that disaster, accident,
or loss or series of disasters, accidents,   or losses. Furthermore:       1.
For all loss occurrences other than those referred to in subparagraphs A.1.,
A.2., and   A.3. above, only one such period of 168 consecutive hours shall
apply with respect to   one event.       2. As regards those loss occurrences
referred to in subparagraphs A.1. and A.2., only   one such period of
consecutive hours (as set forth therein) shall apply with respect to   one
event, regardless of the duration of the event.       3. As regards those loss
occurrences referred to in subparagraph A.3. above, if the   disaster, accident,
or loss or series of disasters, accidents, or losses occasioned by   the event
is of greater duration than 96 consecutive hours, then the Company may   divide
that disaster, accident, or loss or series of disasters, accidents, or losses
into   two or more loss occurrences, provided that no two periods overlap and no
individual   loss is included in more than one such period.      C. It is
understood that losses arising from a combination of two or more perils as a
result of   the same event may be considered as having arisen from one loss
occurrence.   Notwithstanding the foregoing, the hourly limitations as stated
above shall not be exceeded   as respects the applicable perils, and no single
loss occurrence shall encompass a time   period greater than 168 consecutive
hours, except as regards those loss occurrences   referred to in subparagraphs
A.1., A.4. and A.6. above.         Article 9 - Loss Notices and Settlements   A.
Whenever losses sustained by the Company are reserved by the Company for an
amount   greater than 50.0% of the Company's retention under any excess layer
hereunder and/or   appear likely to result in a claim under such excess layer,
the Company shall notify the   Subscribing Reinsurers under that excess layer
and shall provide updates related to   development of such losses. The Reinsurer
shall have the right to participate in the   adjustment of such losses at its
own expense.      B. All loss settlements made by the Company, provided they are
within the terms of this   Contract and the terms of the original policy (with
the exception of loss in excess of policy   limits or extra contractual
obligations coverage, if any, under this Contract), shall be binding   upon the
Reinsurer, and the Reinsurer agrees to pay all amounts for which it may be
liable   upon receipt of reasonable evidence of the amount paid by the Company.
        Article 10 - Cash Call   Notwithstanding the provisions of the Loss
Notices and Settlements Article, upon the request of   the Company, the
Reinsurer shall pay any amount with regard to a loss settlement or   settlements
that are scheduled to be made (including any payments projected to be made)
  within the next 20 days by the Company, subject to receipt by the Reinsurer of
a satisfactory   proof of loss. Such agreed payment shall be made within 10 days
from the date the demand for   payment was transmitted to the Reinsurer.     
 
[f7v1001redacted011.jpg]
  20\F7V1001   Page 9            Article 11 - Salvage and Subrogation   The
Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by   the Company, less the actual cost, excluding salaries of
officials and employees of the   Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making   such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage   thereon shall always
be used to reimburse the excess carriers in the reverse order of their
  priority according to their participation before being used in any way to
reimburse the Company   for its primary loss. The Company hereby agrees to
enforce its rights to salvage or subrogation   relating to any loss, a part of
which loss was sustained by the Reinsurer, and to prosecute all   claims arising
out of such rights, if, in the Company's opinion, it is economically reasonable
to   do so.         Article 12 - Reinsurance Premium   A. As premium for each
excess layer of reinsurance coverage provided by this Contract, the   Company
shall pay the Reinsurer a premium equal to the product of the following (or a
pro   rata portion thereof in the event the term of this Contract is less than
12 months), subject to   a minimum premium of the amount, shown as "Minimum
Premium" for that excess layer in   Schedule A attached hereto (or a pro rata
portion thereof in the event the term of this   Contract is less than 12
months):       1. The amount, shown as "Annual Deposit Premium" for that excess
layer in Schedule A   attached hereto; times       2. The percentage calculated
by dividing (a) the actual Average Annual Loss ("AAL")   determined by the
Company's wind insurance in force on September 30, 2020, by   (b) the original
AAL of the amount of $[***].       However, if the difference between the
amount, shown as "Annual Deposit Premium" for   that excess layer in Schedule A
attached hereto, and the premium calculated in   accordance with this paragraph
A for the excess layer is less than a 5.0% increase or   decrease, the premium
due the Reinsurer shall equal the amount, shown as "Annual   Deposit Premium"
for that excess layer in Schedule A attached hereto.       The Company's AAL
shall be derived by averaging the applicable data produced by Applied
  Insurance Research (AIR) Touchstone v7 and Risk Management Solutions (RMS)
  RiskLink v18.1 catastrophe modeling software, in the long-term perspective,
including   secondary uncertainty and loss amplification, but excluding storm
surge.      B. The Company shall pay the Reinsurer an annual deposit premium for
each excess layer of   the amount, shown as "Annual Deposit Premium" for that
excess layer in Schedule A   attached hereto, in four equal installments of the
amount, shown as "Deposit Premium   Installment" for that excess layer in
Schedule A attached hereto, on July 1 and October 1 of   2020, and on January 1
and April 1 of 2021. However, in the event this Contract is   terminated, there
shall be no deposit premium installments due after the effective date of
  termination.     
  20\F7V1001   Page 10         C. On or before June 30, 2021, the Company shall
provide a report to the Reinsurer setting   forth the premium due hereunder for
each excess layer for the term of this Contract,   computed in accordance with
paragraph A above, and any additional premium due the   Reinsurer or return
premium due the Company for each such excess layer shall be remitted   promptly.
        Article 13 - Sanctions   Neither the Company nor any Subscribing
Reinsurer shall be liable for premium or loss under   this Contract if it would
result in a violation of any mandatory sanction, prohibition or restriction
  under United Nations resolutions or the trade or economic sanctions, laws or
regulations of the   European Union, United Kingdom or United States of America
that are applicable to either party.         Article 14 - Late Payments   A. The
provisions of this Article shall not be implemented unless specifically invoked,
in   writing, by one of the parties to this Contract.      B. In the event any
premium, loss or other payment due either party is not received by the
  intermediary named in the Intermediary Article (hereinafter referred to as the
  "Intermediary") by the payment due date, the party to whom payment is due may,
by   notifying the Intermediary in writing, require the debtor party to pay, and
the debtor party   agrees to pay, an interest charge on the amount past due
calculated for each such payment   on the last business day of each month as
follows:       1. The number of full days which have expired since the due date
or the last monthly   calculation, whichever the lesser; times       2. 1/365ths
of the six-month United States Treasury Bill rate as quoted in The Wall Street
  Journal on the first business day of the month for which the calculation is
made; times       3. The amount past due, including accrued interest.       It
is agreed that interest shall accumulate until payment of the original amount
due plus   interest charges have been received by the Intermediary.      C. The
establishment of the due date shall, for purposes of this Article, be determined
as   follows:       1. As respects the payment of routine deposits and premiums
due the Reinsurer, the due   date shall be as provided for in the applicable
section of this Contract. In the event a   due date is not specifically stated
for a given payment, it shall be deemed due 30 days   after the date of
transmittal by the Intermediary of the initial billing for each such   payment.
      2. Any claim or loss payment due the Company hereunder shall be deemed due
10 days   after the proof of loss or demand for payment is transmitted to the
Reinsurer. If such     
 
[f7v1001redacted013.jpg]
  20\F7V1001   Page 11      loss or claim payment is not received within the 10
days, interest will accrue on the   payment or amount overdue in accordance with
paragraph B above, from the date the   proof of loss or demand for payment was
transmitted to the Reinsurer.       3. As respects a "cash call" made in
accordance with the Cash Call Article, payment   shall be deemed due 10 days
after the demand for payment is transmitted to the   Reinsurer. If such loss or
claim payment is not received within the 10 days, interest   shall accrue on the
payment or amount overdue in accordance with paragraph B   above, from the date
the demand for payment was transmitted to the Reinsurer.       4. As respects
any payment, adjustment or return due either party not otherwise   provided for
in subparagraphs 1, 2, and 3 of this paragraph C, the due date shall be as
  provided for in the applicable section of this Contract. In the event a due
date is not   specifically stated for a given payment, it shall be deemed due 10
days following   transmittal of written notification that the provisions of this
Article have been invoked.       For purposes of interest calculations only,
amounts due hereunder shall be deemed paid   upon receipt by the Intermediary.
     D. Nothing herein shall be construed as limiting or prohibiting a
Subscribing Reinsurer from   contesting the validity of any claim, or from
participating in the defense of any claim or suit,   or prohibiting either party
from contesting the validity of any payment or from initiating any   arbitration
or other proceeding in accordance with the provisions of this Contract. If the
  debtor party prevails in an arbitration or other proceeding, then any interest
charges due   hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such   proceeding, then the interest charge on the amount
determined to be due hereunder shall   be calculated in accordance with the
provisions set forth above unless otherwise   determined by such proceedings. If
a debtor party advances payment of any amount it is   contesting, and proves to
be correct in its contestation, either in whole or in part, the other   party
shall reimburse the debtor party for any such excess payment made plus interest
on   the excess amount calculated in accordance with this Article.      E.
Interest charges arising out of the application of this Article that are $1,000
or less from any   party shall be waived unless there is a pattern of late
payments consisting of three or more   items over the course of any 12-month
period.         Article 15 - Offset   The Company and the Reinsurer may offset
any balance or amount due from one party to the   other under this Contract or
any other contract heretofore or hereafter entered into between the   Company
and the Reinsurer, whether acting as assuming reinsurer or ceding company. The
  provisions of this Article shall not be affected by the insolvency of either
party.         Article 16 - Access to Records   The Reinsurer or its designated
representatives shall have access at any reasonable time to all   records of the
Company which pertain in any way to this reinsurance, provided the Reinsurer
  gives the Company at least 15 days prior notice of request for such access.
However, a     
  20\F7V1001   Page 12      Subscribing Reinsurer or its designated
representatives shall not have any right of access to the   records of the
Company if it is not current in all undisputed payments due the Company.
  "Undisputed" as used herein shall mean any amount that the Subscribing
Reinsurer has not   contested in writing to the Company specifying the reason(s)
why the payments are disputed.         Article 17 - Liability of the Reinsurer
  A. The liability of the Reinsurer shall follow that of the Company in every
case and be subject   in all respects to all the general and specific
stipulations, clauses, waivers and modifications   of the Company's policies and
any endorsements thereon. However, in no event shall this   be construed in any
way to provide coverage outside the terms and conditions set forth in   this
Contract.      B. Nothing herein shall in any manner create any obligations or
establish any rights against   the Reinsurer in favor of any third party or any
persons not parties to this Contract.         Article 18 - Net Retained Lines
(BRMA 32E)   A. This Contract applies only to that portion of any policy which
the Company retains net for its   own account (prior to deduction of any
underlying reinsurance specifically permitted in this   Contract), and in
calculating the amount of any loss hereunder and also in computing the   amount
or amounts in excess of which this Contract attaches, only loss or losses in
respect   of that portion of any policy which the Company retains net for its
own account shall be   included.      B. The amount of the Reinsurer's liability
hereunder in respect of any loss or losses shall not   be increased by reason of
the inability of the Company to collect from any other   reinsurer(s), whether
specific or general, any amounts which may have become due from   such
reinsurer(s), whether such inability arises from the insolvency of such other
  reinsurer(s) or otherwise.         Article 19 - Errors and Omissions (BRMA
14F)   Inadvertent delays, errors or omissions made in connection with this
Contract or any transaction   hereunder shall not relieve either party from any
liability which would have attached had such   delay, error or omission not
occurred, provided always that such error or omission is rectified as   soon as
possible after discovery.         Article 20 - Currency (BRMA 12A)   A. Whenever
the word "Dollars" or the "$" sign appears in this Contract, they shall be
  construed to mean United States Dollars and all transactions under this
Contract shall be in   United States Dollars.        
 
[f7v1001redacted015.jpg]
  20\F7V1001   Page 13      B. Amounts paid or received by the Company in any
other currency shall be converted to   United States Dollars at the rate of
exchange at the date such transaction is entered on the   books of the Company.
        Article 21 - Taxes (BRMA 50B)   In consideration of the terms under
which this Contract is issued, the Company will not claim a   deduction in
respect of the premium hereon when making tax returns, other than income or
  profits tax returns, to any state or territory of the United States of America
or the District of   Columbia.         Article 22 - Federal Excise Tax (BRMA
17D)   A. The Reinsurer has agreed to allow for the purpose of paying the
Federal Excise Tax the   applicable percentage of the premium payable hereon (as
imposed under Section 4371 of   the Internal Revenue Code) to the extent such
premium is subject to the Federal Excise   Tax.      B. In the event of any
return of premium becoming due hereunder the Reinsurer will deduct   the
applicable percentage from the return premium payable hereon and the Company or
its   agent should take steps to recover the tax from the United States
Government.         Article 23 - Reserves   A. The Reinsurer agrees to fund its
share of amounts, including but not limited to, the   Company's ceded unearned
premium and outstanding loss and loss adjustment expense   reserves (including
all case reserves plus any reasonable amount estimated to be   unreported from
known loss occurrences) (hereinafter referred to as "Reinsurer's   Obligations")
by:       1. Clean, irrevocable and unconditional letters of credit issued and
confirmed, if   confirmation is required by the insurance regulatory authorities
involved, by a bank or   banks meeting the NAIC Securities Valuation Office
credit standards for issuers of   letters of credit and acceptable to said
insurance regulatory authorities; and/or       2. Escrow accounts for the
benefit of the Company; and/or       3. Cash advances;       if the Reinsurer:
      1. Is unauthorized in any state of the United States of America or the
District of Columbia   having jurisdiction over the Company and if, without such
funding, a penalty would   accrue to the Company on any financial statement it
is required to file with the   insurance regulatory authorities involved; or   
    
  20\F7V1001   Page 14       2. Has an A.M. Best Company's rating equal to or
below B++ at the inception of this   Contract.       The Reinsurer, at its sole
option, may fund in other than cash if its method and form of   funding are
acceptable to the insurance regulatory authorities involved.      B. With regard
to funding in whole or in part by letters of credit, it is agreed that each
letter of   credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued   for a term of at least one year and will
include an "evergreen clause," which automatically   extends the term for at
least one additional year at each expiration date unless written   notice of
non-renewal is given to the Company not less than 30 days prior to said
expiration   date. The Company and the Reinsurer further agree, notwithstanding
anything to the   contrary in this Contract, that said letters of credit may be
drawn upon by the Company or   its successors in interest at any time, without
diminution because of the insolvency of the   Company or the Reinsurer, but only
for one or more of the following purposes:       1. To reimburse itself for the
Reinsurer's share of unearned premiums returned to   insureds on account of
policy cancellations, unless paid in cash by the Reinsurer;       2. To
reimburse itself for the Reinsurer's share of losses and/or loss adjustment
expense   paid under the terms of policies reinsured hereunder, unless paid in
cash by the   Reinsurer;       3. To reimburse itself for the Reinsurer's share
of any other amounts claimed to be due   hereunder, unless paid in cash by the
Reinsurer;       4. To fund a cash account in an amount equal to the Reinsurer's
share of amounts,   including but not limited to, the Reinsurer's Obligations as
set forth above, funded by   means of a letter of credit which is under
non-renewal notice, if said letter of credit has   not been renewed or replaced
by the Reinsurer 10 days prior to its expiration date;       5. To refund to the
Reinsurer any sum in excess of the actual amount required to fund   the
Reinsurer's share of amounts, including but not limited to, the Reinsurer's
  Obligations as set forth above, if so requested by the Reinsurer.       In the
event the amount drawn by the Company on any letter of credit is in excess of
the   actual amount required for B(1), B(2) or B(4), or in the case of B(3), the
actual amount   determined to be due, the Company shall promptly return to the
Reinsurer the excess   amount so drawn.         Article 24 - Insolvency   A. In
the event of the insolvency of the Company, this reinsurance shall be payable
directly to   the Company or to its liquidator, receiver, conservator or
statutory successor on the basis of   the liability of the Company without
diminution because of the insolvency of the Company or   because the liquidator,
receiver, conservator or statutory successor of the Company has   failed to pay
all or a portion of any claim. It is agreed, however, that the liquidator,
receiver,   conservator or statutory successor of the Company shall give written
notice to the   Reinsurer of the pendency of a claim against the Company
indicating the policy or bond     
 
[f7v1001redacted017.jpg]
  20\F7V1001   Page 15      reinsured which claim would involve a possible
liability on the part of the Reinsurer within a   reasonable time after such
claim is filed in the conservation or liquidation proceeding or in   the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate   such claim and interpose, at its own expense, in the proceeding
where such claim is to be   adjudicated, any defense or defenses that it may
deem available to the Company or its   liquidator, receiver, conservator or
statutory successor. The expense thus incurred by the   Reinsurer shall be
chargeable, subject to the approval of the Court, against the Company   as part
of the expense of conservation or liquidation to the extent of a pro rata share
of the   benefit which may accrue to the Company solely as a result of the
defense undertaken by   the Reinsurer.      B. Where two or more Subscribing
Reinsurers are involved in the same claim and a majority in   interest elect to
interpose defense to such claim, the expense shall be apportioned in
  accordance with the terms of this Contract as though such expense had been
incurred by   the Company.      C. It is further understood and agreed that, in
the event of the insolvency of the Company, the   reinsurance under this
Contract shall be payable directly by the Reinsurer to the Company   or to its
liquidator, receiver or statutory successor, except as provided by Section
4118(a) of   the New York Insurance Law or except (1) where this Contract
specifically provides another   payee of such reinsurance in the event of the
insolvency of the Company or (2) where the   Reinsurer with the consent of the
direct insured or insureds has assumed such policy   obligations of the Company
as direct obligations of the Reinsurer to the payees under such   policies and
in substitution for the obligations of the Company to such payees.      
  Article 25 - Arbitration   A. As a condition precedent to any right of action
hereunder, in the event of any dispute or   difference of opinion hereafter
arising with respect to this Contract, it is hereby mutually   agreed that such
dispute or difference of opinion shall be submitted to arbitration. One
  Arbiter shall be chosen by the Company, the other by the Reinsurer, and an
Umpire shall   be chosen by the two Arbiters before they enter upon arbitration,
all of whom shall be active   or retired disinterested executive officers of
insurance or reinsurance companies or Lloyd's   London Underwriters. In the
event that either party should fail to choose an Arbiter within   30 days
following a written request by the other party to do so, the requesting party
may   choose two Arbiters who shall in turn choose an Umpire before entering
upon arbitration. If   the two Arbiters fail to agree upon the selection of an
Umpire within 30 days following their   appointment, each Arbiter shall nominate
three candidates within 10 days thereafter, two of   whom the other shall
decline, and the decision shall be made by drawing lots.      B. Each party
shall present its case to the Arbiters within 30 days following the date of
  appointment of the Umpire. The Arbiters shall consider this Contract as an
honorable   engagement rather than merely as a legal obligation and they are
relieved of all judicial   formalities and may abstain from following the strict
rules of law. The decision of the   Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the   Umpire and the decision
of the majority shall be final and binding upon both parties.   Judgment upon
the final decision of the Arbiters may be entered in any court of competent
  jurisdiction.        
  20\F7V1001   Page 16      C. If more than one Subscribing Reinsurer is
involved in the same dispute, all such   Subscribing Reinsurers shall, at the
option of the Company, constitute and act as one party   for purposes of this
Article and communications shall be made by the Company to each of   the
Subscribing Reinsurers constituting one party, provided, however, that nothing
herein   shall impair the rights of such Subscribing Reinsurers to assert
several, rather than joint,   defenses or claims, nor be construed as changing
the liability of the Subscribing Reinsurers   participating under the terms of
this Contract from several to joint.      D. Each party shall bear the expense
of its own Arbiter, and shall jointly and equally bear with   the other the
expense of the Umpire and of the arbitration. In the event that the two
  Arbiters are chosen by one party, as above provided, the expense of the
Arbiters, the   Umpire and the arbitration shall be equally divided between the
two parties.      E. Any arbitration proceedings shall take place at a location
mutually agreed upon by the   parties to this Contract, but notwithstanding the
location of the arbitration, all proceedings   pursuant hereto shall be governed
by the law of the state in which the Company has its   principal office.      
  Article 26 - Service of Suit (BRMA 49C)   (Applicable if the Reinsurer is not
domiciled in the United States of America, and/or is not   authorized in any
State, Territory or District of the United States where authorization is
required   by insurance regulatory authorities)      A. It is agreed that in the
event the Reinsurer fails to pay any amount claimed to be due   hereunder, the
Reinsurer, at the request of the Company, will submit to the jurisdiction of a
  court of competent jurisdiction within the United States. Nothing in this
Article constitutes or   should be understood to constitute a waiver of the
Reinsurer's rights to commence an   action in any court of competent
jurisdiction in the United States, to remove an action to a   United States
District Court, or to seek a transfer of a case to another court as permitted by
  the laws of the United States or of any state in the United States.      B.
Further, pursuant to any statute of any state, territory or district of the
United States which   makes provision therefor, the Reinsurer hereby designates
the party named in its Interests   and Liabilities Agreement, or if no party is
named therein, the Superintendent,   Commissioner or Director of Insurance or
other officer specified for that purpose in the   statute, or his successor or
successors in office, as its true and lawful attorney upon whom   may be served
any lawful process in any action, suit or proceeding instituted by or on
  behalf of the Company or any beneficiary hereunder arising out of this
Contract.         Article 27 - Severability (BRMA 72E)   If any provision of
this Contract shall be rendered illegal or unenforceable by the laws,
  regulations or public policy of any state, such provision shall be considered
void in such state,   but this shall not affect the validity or enforceability
of any other provision of this Contract or the   enforceability of such
provision in any other jurisdiction.           
 
[f7v1001redacted019.jpg]
  20\F7V1001   Page 17      Article 28 - Governing Law (BRMA 71B)   This
Contract shall be governed by and construed in accordance with the laws of the
State of   Florida.         Article 29 - Confidentiality   A. The Reinsurer
hereby acknowledges that the documents, information and data provided to   it by
the Company, whether directly or through an authorized agent, in connection with
the   placement and execution of this Contract, including all information
obtained through any   audits and any claims information between the Company and
the Reinsurer, and any   submission or other materials relating to any renewal
(hereinafter referred to as   "Confidential Information") are proprietary and
confidential to the Company.      B. Except as provided for in paragraph C
below, the Reinsurer shall not disclose any   Confidential Information to any
third parties, including but not limited to the Reinsurer's   subsidiaries and
affiliates, other insurance companies and their subsidiaries and affiliates,
  underwriting agencies, research organizations, any unaffiliated entity engaged
in modeling   insurance or reinsurance data, and statistical rating
organizations.      C. Confidential Information may be used by the Reinsurer
only in connection with the   performance of its obligations or enforcement of
its rights under this Contract and will only   be disclosed when required by (1)
retrocessionaires subject to the business ceded to this   Contract, (2)
regulators performing an audit of the Reinsurer's records and/or financial
  condition, (3) external auditors performing an audit of the Reinsurer's
records in the normal   course of business, or (4) the Reinsurer's legal
counsel; provided that the Reinsurer   advises such parties of the confidential
nature of the Confidential Information and their   obligation to maintain its
confidentiality. The Company may require that any third-party   representatives
of the Reinsurer agree, in writing, to be bound by this Confidentiality Article
  or by a separate written confidentiality agreement, containing terms no less
stringent than   those set forth in this Article. If a third-party
representative of the Reinsurer is not bound, in   writing, by this
Confidentiality Article or by a separate written confidentiality agreement, the
  Reinsurer shall be responsible for any breach of this provision by such
third-party   representative of the Reinsurer.      D. Notwithstanding the
above, in the event that the Reinsurer is required by court order, other   legal
process or any regulatory authority to release or disclose any or all of the
Confidential   Information, the Reinsurer agrees to provide the Company with
written notice of same at   least 10 days prior to such release or disclosure,
to the extent legally permissible, and to   use its best efforts to assist the
Company in maintaining the confidentiality provided for in   this Article.   
  E. Any disclosure of Non-Public Personally Identifiable Information shall
comply with all state   and federal statutes and regulations governing the
disclosure of Non-Public Personally   Identifiable Information. "Non-Public
Personally Identifiable Information" shall be defined as   this term or a
similar term is defined in any applicable state, provincial, territory, or
federal   law. Disclosing or using this information for any purpose not
authorized by applicable law is   expressly forbidden without the prior consent
of the Company.        
  20\F7V1001   Page 18      F. The parties agree that any information subject to
privilege, including the attorney-client   privilege or attorney work product
doctrine (collectively "Privilege") shall not be disclosed to   the Reinsurer
until, in the Company's opinion, such Privilege is deemed to be waived or
  otherwise compromised by virtue of its disclosure pursuant to this Contract.
Furthermore,   the Reinsurer shall not assert that any Privilege otherwise
applicable to the Confidential   Information has been waived or otherwise
compromised by virtue of its disclosure pursuant   to this Contract.      G. The
provisions of this Article shall extend to the officers, directors and employees
of the   Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.         Article 30 - Non-Waiver   The failure of the
Company or Reinsurer to insist on compliance with this Contract or to exercise
  any right, remedy or option hereunder shall not: (1) constitute a waiver of
any rights contained   in this Contract, (2) prevent the Company or Reinsurer
from thereafter demanding full and   complete compliance, (3) prevent the
Company or Reinsurer from exercising such remedy in   the future, nor (4) affect
the validity of this Contract or any part thereof.         Article 31 - Notices
and Contract Execution   A. Whenever a notice, statement, report or any other
written communication is required by this   Contract, unless otherwise
specified, such notice, statement, report or other written   communication may
be transmitted by certified or registered mail, nationally or   internationally
recognized express delivery service, personal delivery, electronic mail, or
  facsimile. With the exception of notices of termination, first class mail is
also acceptable.      B. The use of any of the following shall constitute a
valid execution of this Contract or any   amendments thereto:       1. Paper
documents with an original ink signature;       2. Facsimile or electronic
copies of paper documents showing an original ink signature;   and/or       3.
Electronic records with an electronic signature made via an electronic agent.
For the   purposes of this Contract, the terms "electronic record," "electronic
signature" and   "electronic agent" shall have the meanings set forth in the
Electronic Signatures in   Global and National Commerce Act of 2000 or any
amendments thereto.      C. This Contract may be executed in one or more
counterparts, each of which, when duly   executed, shall be deemed an original.
        Article 32 - Intermediary   Aon Benfield Inc., or one of its affiliated
corporations duly licensed as a reinsurance   intermediary, is hereby recognized
as the Intermediary negotiating this Contract for all business     
 
[f7v1001redacted021.jpg]
  20\F7V1001   Page 19      hereunder. All communications (including but not
limited to notices, statements, premiums,   return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss   settlements) relating to
this Contract will be transmitted to the Company or the Reinsurer   through the
Intermediary. Payments by the Company to the Intermediary will be deemed
  payment to the Reinsurer. Payments by the Reinsurer to the Intermediary will
be deemed   payment to the Company only to the extent that such payments are
actually received by the   Company.         In Witness Whereof, the Company by
its duly authorized representative has executed this   Contract as of the date
specified below:      This 13th day of July in the year 2020 .      FedNat
Insurance Company      /s/ Michael Braun           
  20\F7V1001   Schedule A         Schedule A   Non-Florida   Excess Catastrophe
Reinsurance Contract   Effective: July 1, 2020      FedNat Insurance Company
  Sunrise, Florida                     First   Excess   Second   Excess   
  Company's Retention $18,000,000 $30,000,000   Reinsurer's Per Occurrence Limit
$12,000,000 $20,000,000   Reinsurer's Term Limit $12,000,000 $20,000,000
  Minimum Premium [***] [***]   Annual Deposit Premium [***] [***]   Deposit
Premium Installments [***] [***]            The figures listed above for each
excess layer shall apply to each Subscribing Reinsurer in the   percentage share
for that excess layer as expressed in its Interests and Liabilities Agreement
  attached hereto.     
 
[f7v1001redacted023.jpg]
  20\F7V1001      War Exclusion Clause            As regards interests which at
time of loss or damage are on shore, no liability shall attach hereto   in
respect of any loss or damage which is occasioned by war, invasion, hostilities,
acts of   foreign enemies, civil war, rebellion, insurrection, military or
usurped power, or martial law or   confiscation by order of any government or
public authority.        
  20\F7V1001      Nuclear Incident Exclusion Clause - Physical Damage -
Reinsurance (U.S.A.)         1. This Reinsurance does not cover any loss or
liability accruing to the Reassured, directly or indirectly and whether as
  Insurer or Reinsurer, from any Pool of Insurers or Reinsurers formed for the
purpose of covering Atomic or Nuclear   Energy risks.      2. Without in any way
restricting the operation of paragraph (1) of this Clause, this Reinsurance does
not cover any loss   or liability accruing to the Reassured, directly or
indirectly and whether as Insurer or Reinsurer, from any insurance   against
Physical Damage (including business interruption or consequential loss arising
out of such Physical Damage)   to:       I. Nuclear reactor power plants
including all auxiliary property on the site, or       II. Any other nuclear
reactor installation, including laboratories handling radioactive materials in
connection with   reactor installations, and "critical facilities" as such, or
      III. Installations for fabricating complete fuel elements or for
processing substantial quantities of "special nuclear   material," and for
reprocessing, salvaging, chemically separating, storing or disposing of "spent"
nuclear fuel or   waste materials, or       IV. Installations other than those
listed in paragraph (2) III above using substantial quantities of radioactive
isotopes   or other products of nuclear fission.      3. Without in any way
restricting the operations of paragraphs (1) and (2) hereof, this Reinsurance
does not cover any   loss or liability by radioactive contamination accruing to
the Reassured, directly or indirectly, and whether as Insurer or   Reinsurer,
from any insurance on property which is on the same site as a nuclear reactor
power plant or other nuclear   installation and which normally would be insured
therewith except that this paragraph (3) shall not operate       (a) where
Reassured does not have knowledge of such nuclear reactor power plant or nuclear
installation, or       (b) where said insurance contains a provision excluding
coverage for damage to property caused by or resulting   from radioactive
contamination, however caused. However on and after 1st January 1960 this
sub-paragraph (b)   shall only apply provided the said radioactive contamination
exclusion provision has been approved by the   Governmental Authority having
jurisdiction thereof.      4. Without in any way restricting the operations of
paragraphs (1), (2) and (3) hereof, this Reinsurance does not cover any   loss
or liability by radioactive contamination accruing to the Reassured, directly or
indirectly, and whether as Insurer or   Reinsurer, when such radioactive
contamination is a named hazard specifically insured against.      5. It is
understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the   nuclear exposure is not considered
by the Reassured to be the primary hazard.      6. The term "special nuclear
material" shall have the meaning given it in the Atomic Energy Act of 1954 or by
any law   amendatory thereof.      7. Reassured to be sole judge of what
constitutes:       (a) substantial quantities, and       (b) the extent of
installation, plant or site.      Note.-Without in any way restricting the
operation of paragraph (1) hereof, it is understood and agreed that       (a)
all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the   other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the   provisions
of this Clause shall apply.       (b) with respect to any risk located in Canada
policies issued by the Reassured on or before 31st December 1958   shall be free
from the application of the other provisions of this Clause until expiry date or
31st December 1960   whichever first occurs whereupon all the provisions of this
Clause shall apply.      12/12/57   N.M.A. 1119   BRMA 35B     
 
[f7v1001redacted025.jpg]
  20\F7V1001   Page 1 of 2      Pools, Associations and Syndicates Exclusion
Clause   (Catastrophe)         It is hereby understood and agreed that:      A.
This Contract excludes loss or liability arising from:       1. Business derived
directly or indirectly from any pool, association, or syndicate which
  maintains its own reinsurance facilities. This subparagraph 1 shall not apply
with   respect to:       a. Residual market mechanisms created by statute. This
Contract shall not extend,   however, to afford coverage for liability arising
from the inability of any other   participant or member in the residual market
mechanism to meet its obligations,   nor shall this Contract extend to afford
coverage for liability arising from any   claim against the residual market
mechanism brought by or on behalf of any   insolvency fund (as defined in the
Insolvency Fund Exclusion Clause   incorporated in this Contract). For the
purposes of this Clause, the California   Earthquake Authority shall be deemed
to be a "residual market mechanism."       b. Inter-agency or inter-government
joint underwriting or risk purchasing   associations (however styled) created by
or permitted by statute or regulation.       2. Those perils insured by the
Company that the Company knows, at the time the risk is   bound, to be insured
by or in excess of amounts insured or reinsured by any pool,   association or
syndicate formed for the purpose of insuring oil, gas, or petro-chemical
  plants; oil or gas drilling rigs; and/or aviation risks. This subparagraph 2
shall not   apply:       a. If the total insured value over all interests of the
risk is less than $250,000,000.       b. To interests traditionally underwritten
as Inland Marine or Stock or Contents   written on a blanket basis.       c. To
Contingent Business Interruption liability, except when it is known to the
  Company, at the time the risk is bound, that the key location is insured by or
  through any pool, association or syndicate formed for the purpose of insuring
oil,   gas, or petro-chemical plants; oil or gas drilling rigs; and/or aviation
risks; unless   the total insured value over all interests of the risk is less
than $250,000,000.      B. With respect to loss or liability arising from the
Company's participation or membership in   any residual market mechanism created
by statute, the Company may include in its ultimate   net loss only amounts for
which the Company is assessed as a direct consequence of a   covered loss
occurrence, subject to the following provisions:       1. Recovery is limited to
perils otherwise protected hereunder.       2. In the event the terms of the
Company's participation or membership in any such   residual market mechanism
permit the Company to recoup any such direct     
  20\F7V1001   Page 2 of 2      assessment attributed to a loss occurrence by
way of a specific policy premium   surcharge or similar levy on policyholders,
the amount received by the Company as a   result of such premium surcharge or
levy shall reduce the Company's ultimate net loss   for such loss occurrence.   
   3. The result of any rate increase filing permitted by the terms of the
Company's   participation or membership in any such residual market mechanism
following any   assessment shall have no effect on the Company's ultimate net
loss for any covered   loss occurrence.       4. The result of any premium tax
credit filing permitted by the terms of the Company's   participation or
membership in any such residual market mechanism following any   assessment
shall reduce the Company's ultimate net loss for any covered loss   occurrence.
      5. The Company may not include in its ultimate net loss any amount
resulting from an   assessment that, pursuant to the terms of the Company's
participation or membership   in the residual market mechanism, the Company is
required to pay only after such   assessment is collected from the policyholder.
      6. The ultimate net loss hereunder shall not include any monies expended
to purchase or   retire bonds as a consequence of being a member of a residual
market mechanism   nor any fines or penalties imposed on the Company for late
payment.       7. If, however, a residual market mechanism only provides for
assessment based on an   aggregate of losses in any one contract or plan year of
said mechanism, then the   amount of that assessment to be included in the
ultimate net loss for any one loss   occurrence shall be determined by
multiplying the Company's share of the aggregate   assessment by a factor
derived by dividing the Company's ultimate net loss (net of the   assessment)
with respect to the loss occurrence by the total of all of its ultimate net
  losses (net of assessments) from all loss occurrences included by the
mechanism in   determining the assessment.      8/1/2012              
 
[f7v1001redacted027.jpg]
  20\F7V1001      Terrorism Exclusion   (Property Treaty Reinsurance)         
  Notwithstanding any provision to the contrary within this Contract or any
amendment thereto, it   is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused   by, contributed to by, resulting from
or arising out of or in connection with any act of terrorism,   as defined
herein, regardless of any other cause or event contributing concurrently or in
any   other sequence to the loss.      An act of terrorism includes any act, or
preparation in respect of action, or threat of action   designed to influence
the government de jure or de facto of any nation or any political division
  thereof, or in pursuit of political, religious, ideological or similar
purposes to intimidate the public   or a section of the public of any nation by
any person or group(s) of persons whether acting   alone or on behalf of or in
connection with any organization(s) or government(s) de jure or   de facto, and
which:       1. Involves violence against one or more persons, or       2.
Involves damage to property; or       3. Endangers life other than the person
committing the action; or       4. Creates a risk to health or safety of the
public or a section of the public; or       5. Is designed to interfere with or
disrupt an electronic system.      This Contract also excludes loss, damage,
cost or expense directly or indirectly caused by,   contributed to by, resulting
from or arising out of or in connection with any action in controlling,
  preventing, suppressing, retaliating against or responding to any act of
terrorism.      Notwithstanding the above and subject otherwise to the terms,
conditions, and limitations of this   Contract, in respect only of personal
lines, this Contract will pay actual loss or damage (but not   related cost and
expense) caused by any act of terrorism provided such act is not directly or
  indirectly caused by, contributed to by, resulting from or arising out of or
in connection with   radiological, biological, chemical, or nuclear pollution or
contamination.        
  20\F7V1001      The Interests and Liabilities Agreements, constituting 22
pages in total, have been omitted from   this exhibit because such agreements
are not material and would be competitively harmful if   publicly disclosed.   
       
 